Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 1 of 46 Page ID #:2727



 1   Rollin A. Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula C. Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                  Case No. 2:20-cv-9091-PA-AS
12               Plaintiff,                      Hon. Percy Anderson
13         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
14   THRIVE CAUSEMETICS, INC.,                   STATEMENT OF GENUINE
                                                 DISPUTES OF MATERIAL FACT
15               Defendant.                      AND ADDITIONAL MATERIAL
                                                 FACTS
16
                                                 Date: September 13, 2021
17                                               Time: 1:30 p.m.
                                                 Place: Courtroom 9A
18
19
20
21
22
23
24
25
26
27
28

         DEFENDANT THRIVE CAUSEMETICS, INC.’S STATEMENT OF GENUINE DISPUTES AND
                              ADDITIONAL MATERIAL FACTS
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 2 of 46 Page ID #:2728
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 3 of 46 Page ID #:2729
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 4 of 46 Page ID #:2730
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 5 of 46 Page ID #:2731
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 6 of 46 Page ID #:2732
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 7 of 46 Page ID #:2733
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 8 of 46 Page ID #:2734
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 9 of 46 Page ID #:2735
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 10 of 46 Page ID #:2736
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 11 of 46 Page ID #:2737
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 12 of 46 Page ID #:2738
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 13 of 46 Page ID #:2739
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 14 of 46 Page ID #:2740
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 15 of 46 Page ID #:2741
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 16 of 46 Page ID #:2742
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 17 of 46 Page ID #:2743
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 18 of 46 Page ID #:2744
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 19 of 46 Page ID #:2745
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 20 of 46 Page ID #:2746
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 21 of 46 Page ID #:2747
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 22 of 46 Page ID #:2748
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 23 of 46 Page ID #:2749
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 24 of 46 Page ID #:2750



  1    43. TCI now sells many skincare            Disputed that all of the listed products
  2    products under the THRIVE                  are “skincare” products, that all of the
       CAUSEMETICS brand. These include           listed products are within the scope of
  3    face and body cleansers, lotions,          the “THRIVE Registrations,” that
  4    creams, moisturizers, sunscreen, lip       Plaintiff owns the “THRIVE
       balm, hand sanitizer, and face oils, all   Registrations,” in light of Defendant’s
  5    of which are within the scope of           abandonment defense, and that any of
  6    Thrive’s THRIVE Registrations              the products are “[i]nfringing.” 1
       (collectively, “Infringing Skincare
  7    Products”). The Infringing Skincare        Pl.’s Cited Evidence:
  8    Products                                   McIntosh Decl. ¶ 32; McArthur
       consists of TCI’s entire skincare line,    Decl., Ex. A at 94:1-97:23, Depo.
  9    including the following products:          Ex. 16; Ex. C, Depo. Exs. 2, 3; Ex.
 10    Overnight Sensation Brightening Sleep      D, Depo. Ex. 38.
       Mask; Liquid Balm Lip Treatment;
 11    Gravity Defying Transforming               Def.’s Evidentiary Objections:
 12    Moisturizer; Bright Balance 3-in-1         Foundation (Fed. R. Evid. 602);
       Cleanser; Defying Gravity Eye Lifting      Opinion Testimony by Lay Witness
 13    Cream; Liquid Light Therapy All-in-        (Fed. R. Evid. 701).
 14    OneFace Serum; Moisture Flash Active
       Nutrient Toner; Deluxe Travel Defying      Def.’s Controverting Evidence
 15    Gravity Transforming Moisturizer;          Bodnar Decl. ¶ 9 (Buildable Blur CC
 16    Defying Gravity Transforming               Cream and Filtered Effects Blurring
       Moisturizer; Deluxe Travel Bright          Primer are makeup products, not
 17    Balance 3-in-1 Cleanser; Moisture-         included in “Skincare” section of TCI
 18    Enriched Hand Sanitizer; Overnight         website); Declaration of TNC Expert
       Sensation Gentle Resurfacing Peel;         David Drews (ECF No. 34-5) (“Drews
 19    Pumpkin Spice Latte Liquid Lip Balm        Decl.”) at DREWS 30 (acknowledging
 20    Treatment; Smart Microdermabrasion         that Buildable Blur CC Cream and
       2-in-1 Instant Facial; Defying Gravity     Filtered Effects Blurring Primer may be
 21    Nourishing Hand + Nail Cream; Smart        excluded from infringing products);
 22    Microdermabrasion 2-in-1 Instant           McIntosh Decl. Exs. A, C (scope of
       Facial; Buildable Blur CC Cream;           “THRIVE Registrations” does not
 23
       Filtered Effects Blurring Primer; all      extend to sleep masks, lip balms, hand
 24    travel sized versions of these products;   sanitizers, peels, concealing creams, or
       and all “sets” that include any of these   blurring primers); see also supra
 25
       products aspart of the set.                Defendant’s Response and
 26                                               controverting evidence to Nos. 14 and
       These products include at least the        16 as to the “THRIVE Registrations.”
 27
       following SKU numbers:TCC001-
 28    TCC019; TP001; TSC002; TSC003;
                                              -24-
         DEFENDANT THRIVE CAUSEMETICS, INC.’S STATEMENT OF GENUINE DISPUTES AND
                              ADDITIONAL MATERIAL FACTS
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 25 of 46 Page ID #:2751
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 26 of 46 Page ID #:2752
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 27 of 46 Page ID #:2753
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 28 of 46 Page ID #:2754
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 29 of 46 Page ID #:2755
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 30 of 46 Page ID #:2756
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 31 of 46 Page ID #:2757
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 32 of 46 Page ID #:2758
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 33 of 46 Page ID #:2759
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 34 of 46 Page ID #:2760
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 35 of 46 Page ID #:2761
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 36 of 46 Page ID #:2762
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 37 of 46 Page ID #:2763
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 38 of 46 Page ID #:2764
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 39 of 46 Page ID #:2765
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 40 of 46 Page ID #:2766
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 41 of 46 Page ID #:2767
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 42 of 46 Page ID #:2768
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 43 of 46 Page ID #:2769
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 44 of 46 Page ID #:2770
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 45 of 46 Page ID #:2771
Case 2:20-cv-09091-PA-AS Document 60-2 Filed 08/23/21 Page 46 of 46 Page ID #:2772
